DETAILED ACTION
This action is responsive to the application filed on 08/04/2021. Claims 1-20 are pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/04/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The Examiner respectfully notes that the claim recites “wherein an operating frequency of the device memory is dynamically adjusted according to a state of data transmission/reception to/from the device memory”. It is unclear if the operating frequency of the device memory is adjusted according to a state of data transmission/reception or according to the state of the data that is being transmitted/received.
The Examiner interprets the limitation as operating frequency of the device memory is adjusted according to a state of the data, for the purpose of examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 11-14, 16, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberts et al. (US 20110093654 A1), referred herein as Roberts,  in view of Marolia (US 20210200545 A1), referred herein as Marolia.  
Regarding Claim 1, Roberts teaches
A semiconductor device, comprising; a device memory: (Roberts [0002] This invention relates to the field of data processing devices. More particularly, the invention relates to data processing devices having a memory for storing data.)
wherein a power supply of the device memory is dynamically adjusted based on the coherency state. (Roberts FIG. 3  and FIG. 7 show the flow of eviction of cache data, marking as invalid, and power of cache following the marking of invalid. [0094] At step 100, the eviction selection mechanism 35 selects data stored in one or more cache locations as evictable cached data. At step 110, cache compaction is performed. [0105] A method of cache compaction is shown in FIG. 7. [0106] The locations from which data is evicted within the source segment are then marked as invalid at step 283. [0094] After the cache compaction has been performed, the flow then proceeds to step 120 where the power control mechanism 22 controls the power supply unit 15 to place into a power saving state at least one cache segment that is not required to store any cache data, following eviction of the evictable cached data.) (i.e. cache memory is device memory, the cache locations from which data is evicted are marked as invalid, the power control controls the power supply to place into power saving state following the marking of invalid)
	Roberts does not teach and a device coherency engine (DCOH) that shares a coherency state of the device memory based on data in a host device and a host memory,
	However, Marolia teaches and a device coherency engine (DCOH) that shares a coherency state of the device memory based on data in a host device and a host memory, (Marolia abst: An apparatus and method for hybrid software-hardware coherency. For example, one embodiment of an apparatus comprises: one or more processing elements to process data; a memory controller to couple the one or more processing elements to a device memory; an interconnect to couple the one or more processing elements to a host processor memory and to couple a host processor to the device memory. [0131] A CXL.mem-compliant accelerator device implements a device coherency engine (DCOH) to maintain a coherent view of the device memory across all request agents. A request agent may be any processing device including a CPU, GPU, other accelerator, or I/O device that can access the device memory. One implementation of DCOH implements a tracker to track coherent copies of each cache line requested by agents, referred to herein as a “coherency tracker.”)
Roberts and Marolia are analogous art because they are from the same field of endeavor of memory control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Roberts and Marolia before him or her to modify the Roberts’ system with Marolia’s teaching. The motivation for doing so would be to have (Marolia abst, [0131]) a device coherency engine (DCOH) to maintain a coherent view of the device memory across all request agents by coherency tracker to protect data.
	Regarding Claim 2, Roberts and Marolia teach
The semiconductor device of claim 1, wherein the DCOH is included in an accelerator or a memory controller connected between the device memory and the host device. (Marolia [0131] A CXL.mem-compliant accelerator device implements a device coherency engine (DCOH) to maintain a coherent view of the device memory across all request agents. A request agent may be any processing device including a CPU, GPU, other accelerator, or I/O device that can access the device memory.)
	Regarding Claim 3, Roberts and Marolia teach
The semiconductor device of claim 1, wherein the coherency state of the device memory includes an invalid state, a shared state, a modified state, and an exclusive state. (Marolia [0150]
In some embodiments, the hybrid coherency tracker 1285 may utilize additional states such as MSI, MESI, or MOESI (modified, owned, exclusive, shared, invalid).)
	Regarding Claim 4, Roberts and Marolia teach
The semiconductor device of claim 3, wherein when the entire device memory is in the invalid state, the power supply of the device memory is cut off. (Roberts [0016] power control circuitry configured to control said power supply circuitry to place in a power saving state at least one of said cache segments that, following eviction of said evictable cached data by said cache compacting mechanism, are not required to store cached data. [0105] A method of cache compaction is shown in FIG. 7. [0106] The locations from which data is evicted within the source segment are then marked as invalid at step 283.)
Regarding Claim 11, Roberts and Marolia teach
The semiconductor device of claim 1, wherein the coherency state is shared by a metafield signal between the host device and the DCOH (Marolia [0149] In one embodiment, the device coherency engine 1280 includes a hybrid coherency tracker 1285 to ensure that the data shared over the coherent link 1240 is maintained in a consistent state. For example, if the data retrieved from the accelerator device memory 1295 and stored in the cache(s) 1215 is modified, then the device coherency engine 1280 updates the corresponding state in the hybrid coherency tracker 1285 to ensure that any entity attempting to access the data sees that it has been modified in the processor's 1200 cache(s) 1215.) (i.e. the coherency tracker shares the metafield signal)
Regarding Claim 12, Roberts teaches
A computing system, comprising: a semiconductor device connected to a host device (Roberts [0002] This invention relates to the field of data processing devices. More particularly, the invention relates to data processing devices having a memory for storing data.)
wherein a power supply to the memory is dynamically controlled by the semiconductor device according to the coherency state. (Roberts FIG. 3  and FIG. 7 show the flow of eviction of cache data, marking as invalid, and power of cache following the marking of invalid. [0094] At step 100, the eviction selection mechanism 35 selects data stored in one or more cache locations as evictable cached data. At step 110, cache compaction is performed. [0105] A method of cache compaction is shown in FIG. 7. [0106] The locations from which data is evicted within the source segment are then marked as invalid at step 283. [0094] After the cache compaction has been performed, The flow then proceeds to step 120 where the power control mechanism 22 controls the power supply unit 15 to place into a power saving state at least one cache segment that is not required to store any cache data, following eviction of the evictable cached data.) (i.e. cache memory is device memory, the cache locations from which data is evicted are marked as invalid, the power control controls the power supply to place into power saving state following the marking of invalid)
	Roberts does not teach a semiconductor device connected to a host device through a Compute eXpress Link (CXL) interface, wherein the semiconductor device comprises: at least one accelerator memory that stores data; and an accelerator that shares a coherency state of the at least one accelerator memory with the host device,
However, Marolia teaches a semiconductor device connected to a host device through a Compute eXpress Link (CXL) interface, wherein the semiconductor device comprises: (Marolia abst: An apparatus and method for hybrid software-hardware coherency. For example, one embodiment of an apparatus comprises: one or more processing elements to process data; a memory controller to couple the one or more processing elements to a device memory; an interconnect to couple the one or more processing elements to a host processor memory and to couple a host processor to the device memory. [0131] A CXL.mem-compliant accelerator device implements a device coherency engine (DCOH) to maintain a coherent view of the device memory across all request agents.) at least one accelerator memory that stores data; (Marolia [0169] For a compute express link (CXL) interconnect 1240 with an accelerator device 1250 operating in indirect access mode, the accelerator device 1250 routes requests targeted to accelerator memory 1295 towards the processor 1200. In one embodiment, these requests are formatted as read/write requests directed to host memory 1230.) and an accelerator that shares a coherency state of the at least one accelerator memory with the host device, (Marolia [0131] A request agent may be any processing device including a CPU, GPU, other accelerator, or I/O device that can access the device memory. One implementation of DCOH implements a tracker to track coherent copies of each cache line requested by agents, referred to herein as a “coherency tracker.”)
Roberts and Marolia are analogous art because they are from the same field of endeavor of memory control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Roberts and Marolia before him or her to modify the Roberts’ system with Marolia’s teaching. The motivation for doing so would be to have (Marolia abst, [0131]) a device coherency engine (DCOH) to maintain a coherent view of the device memory across all request agents by coherency tracker.
Regarding Claim 13, Roberts and Marolia teach
The computing system of claim 12, wherein the coherency state of the at least one accelerator memory includes an invalid state, a shared state, a modified state, and an exclusive state. (Marolia [0150] In some embodiments, the hybrid coherency tracker 1285 may utilize additional states such as MSI, MESI, or MOESI (modified, owned, exclusive, shared, invalid).)
	Regarding Claim 14, Roberts and Marolia teach
The computing system of claim 13, wherein when the entire accelerator memory is in the invalid state, the power supply to the accelerator memory is cut off. (Marolia discloses accelerator memory) (Roberts [0016] power control circuitry configured to control said power supply circuitry to place in a power saving state at least one of said cache segments that, following eviction of said evictable cached data by said cache compacting mechanism, are not required to store cached data. [0105] A method of cache compaction is shown in FIG. 7. [0106] The locations from which data is evicted within the source segment are then marked as invalid at step 283.)
	Regarding Claim 16, Roberts and Marolia teach
The computing system of claim 13, wherein when some of a plurality of accelerator memories are in the invalid state, the power supply to the accelerator memories that are in the invalid state is cut off.  
(Marolia discloses accelerator memory) (Roberts FIG. 3  and FIG. 7 show the flow of eviction of cache data, marking as invalid, and power of cache following the marking of invalid. [0094] At step 100, the eviction selection mechanism 35 selects data stored in one or more cache locations as evictable cached data. At step 110, cache compaction is performed. [0105] A method of cache compaction is shown in FIG. 7. [0106] The locations from which data is evicted within the source segment are then marked as invalid at step 283. [0094] After the cache compaction has been performed, the flow then proceeds to step 120 where the power control mechanism 22 controls the power supply unit 15 to place into a power saving state at least one cache segment that is not required to store any cache data, following eviction of the evictable cached data.) (i.e. cache memory is device memory, the cache locations from which data is evicted are marked as invalid, the power control controls the power supply to place into power saving state following the marking of invalid)
Regarding Claim 19, Roberts teaches
A semiconductor device connected to a host device, comprising: a memory device that includes at least one working memory that store data; (Roberts [0002] This invention relates to the field of data processing devices. More particularly, the invention relates to data processing devices having a memory for storing data.)
wherein a power supply to the working memory is dynamically controlled by the semiconductor device according to the coherency state. (Roberts FIG. 3  and FIG. 7 show the flow of eviction of cache data, marking as invalid, and power of cache following the marking of invalid. [0094] At step 100, the eviction selection mechanism 35 selects data stored in one or more cache locations as evictable cached data. At step 110, cache compaction is performed. [0105] A method of cache compaction is shown in FIG. 7. [0106] The locations from which data is evicted within the source segment are then marked as invalid at step 283. [0094] After the cache compaction has been performed, the flow then proceeds to step 120 where the power control mechanism 22 controls the power supply unit 15 to place into a power saving state at least one cache segment that is not required to store any cache data, following eviction of the evictable cached data.) (i.e. cache memory is device memory, the cache locations from which data is evicted are marked as invalid, the power control controls the power supply to place into power saving state following the marking of invalid)
Roberts does not teach and a memory controller that shares a coherency state of the working memory with the host device,
However, Marolia teaches a memory controller that shares a coherency state of the working memory with the host device, (Marolia [0149] In one embodiment, the device coherency engine 1280 includes a hybrid coherency tracker 1285 to ensure that the data shared over the coherent link 1240 is maintained in a consistent state. For example, if the data retrieved from the accelerator device memory 1295 and stored in the cache(s) 1215 is modified, then the device coherency engine 1280 updates the corresponding state in the hybrid coherency tracker 1285 to ensure that any entity attempting to access the data sees that it has been modified in the processor's 1200 cache(s) 1215.)
Roberts and Marolia are analogous art because they are from the same field of endeavor of memory control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Roberts and Marolia before him or her to modify the Roberts’ system with Marolia’s teaching. The motivation for doing so would be to have (Marolia abst, [0131]) a device coherency engine (DCOH) to maintain a coherent view of the device memory across all request agents by coherency tracker to protect data.
Regarding Claim 20, Roberts and Marolia teach
The semiconductor device of claim 19, wherein the memory controller shares the coherency state of the working memory through a metafield flag. (Marolia [0149] In one embodiment, the device coherency engine 1280 includes a hybrid coherency tracker 1285 to ensure that the data shared over the coherent link 1240 is maintained in a consistent state. For example, if the data retrieved from the accelerator device memory 1295 and stored in the cache(s) 1215 is modified, then the device coherency engine 1280 updates the corresponding state in the hybrid coherency tracker 1285 to ensure that any entity attempting to access the data sees that it has been modified in the processor's 1200 cache(s) 1215.)
Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberts et al. (US 20110093654 A1), referred herein as Roberts,  in view of Marolia (US 20210200545 A1), referred herein as Marolia, further in view of Misaka et al. (US 20210200545 A1), referred herein as Misaka.  
Regarding Claim 5, Roberts and Marolia teach
The semiconductor device of claim 3, wherein when the coherency state is the invalid state, (Roberts [0016] power control circuitry configured to control said power supply circuitry to place in a power saving state at least one of said cache segments that, following eviction of said evictable cached data by said cache compacting mechanism, are not required to store cached data. [0105] A method of cache compaction is shown in FIG. 7. [0106] The locations from which data is evicted within the source segment are then marked as invalid at step 283.) (i.e. when the coherency state is invalid, cut off the power supply of the device memory)
	Roberts-Marolia does not teach when the coherency state is the invalid state, an operation clock supplied to the device memory is blocked.
	However, Misaka teaches an operation clock supplied to the device memory is blocked 
(Misaka abst: the power source and the operation clock are controlled by the power consumption control device. [0026] In general, as technologies to make the consumption current small, there are two technologies. One is power gating technology wherein power shutout to shut out power source voltage and action block shutout to shut out operation clock and the like are arranged to plural processors and ASIC loaded on digital LSI, and the other is power control technology wherein power source voltage or operation frequency is controlled for the processors and ASIC.)
Roberts, Marolia and Misaka are analogous art because they are from the same field of endeavor of memory control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Roberts, Marolia and Misaka before him or her to modify the Roberts-Marolia’s system with Misaka’s teaching. The motivation for doing so would be to have simple substitution of one known element (operation clock) for another (power source) to obtain predictable results (power consumption control)
Regarding Claim 6, Roberts and Marolia teach
The semiconductor device of claim 1, of the device memory is dynamically adjusted according to a state of data transmission/reception to/from the device memory (Marolia [0149] The data is then copied from the accelerator device memory 1295 and transmitted over the coherent link 1240 to the cache(s) 1215 of the processor 1200.) (Roberts FIG. 3  and FIG. 7 show the flow of eviction of cache data, marking as invalid, and power of cache following the marking of invalid. [0094] At step 100, the eviction selection mechanism 35 selects data stored in one or more cache locations as evictable cached data. At step 110, cache compaction is performed. [0105] A method of cache compaction is shown in FIG. 7. [0106] The locations from which data is evicted within the source segment are then marked as invalid at step 283. [0094] After the cache compaction has been performed, the flow then proceeds to step 120 where the power control mechanism 22 controls the power supply unit 15 to place into a power saving state at least one cache segment that is not required to store any cache data, following eviction of the evictable cached data.)
	Roberts-Marolia does not teach wherein an operating frequency of the device memory is dynamically adjusted according to a state of data transmission/reception to/from the device memory
However, Misaka teaches wherein an operating frequency of the device memory is dynamically adjusted (Misaka abst: the power source and the operation clock are controlled by the power consumption control device. [0026] In general, as technologies to make the consumption current small, there are two technologies. One is power gating technology wherein power shutout to shut out power source voltage and action block shutout to shut out operation clock and the like are arranged to plural processors and ASIC loaded on digital LSI, and the other is power control technology wherein power source voltage or operation frequency is controlled for the processors and ASIC.)
Roberts, Marolia and Misaka are analogous art because they are from the same field of endeavor of memory control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Roberts, Marolia and Misaka before him or her to modify the Roberts-Marolia’s system with Misaka’s teaching. The motivation for doing so would be to have simple substitution of one known element (operating frequency) for another (power source) to obtain predictable results (power consumption control).
Claim(s) 7-10, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberts et al. (US 20110093654 A1), referred herein as Roberts,  in view of Marolia (US 20210200545 A1), referred herein as Marolia, further in view of Raheja et al. (US 20210191737 A1), referred herein as Raheja.  
Regarding Claim 7, Roberts and Marolia teach
The semiconductor device of claim 3, wherein the device memory includes a plurality of device memories, and the power supply of each device memory of the plurality of device memories is independently controlled according to the coherency state for each device memory of the plurality of device memories. (Roberts [0017] The present technique provides a system having a memory for storing data and a cache memory for storing cached data from the memory. The cache memory is partitioned into a plurality of cache segments which can selectively be supplied with power by power supply circuitry. )
Roberts-Marolia does not teach wherein each of the plurality of device memories is connected to a plurality of channels,
However, Raheja teaches wherein each of the plurality of device memories is connected to a plurality of channels, (Raheja [0015] a plurality of memory channels and corresponding plurality of memories coupled to respective memory channels)
Roberts, Marolia and Raheja are analogous art because they are from the same field of endeavor of memory control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Roberts, Marolia and Raheja before him or her to modify the Roberts-Marolia’s system with Raheja’s teaching. The motivation for doing so would be to have (Raheja abst, [0015]) memories coupled to memory channels for providing power savings control at channel level.
Regarding Claim 8, Roberts, Marolia and Raheja teach
The semiconductor device of claim 7, wherein when some of the plurality of device memories are in the invalid state, the power supply is cut off to the device memories of the plurality of device memories that are in the invalid state. (Roberts FIG. 3  and FIG. 7 show the flow of eviction of cache data, marking as invalid, and power of cache following the marking of invalid. [0094] At step 100, the eviction selection mechanism 35 selects data stored in one or more cache locations as evictable cached data. At step 110, cache compaction is performed. [0105] A method of cache compaction is shown in FIG. 7. [0106] The locations from which data is evicted within the source segment are then marked as invalid at step 283. [0094] After the cache compaction has been performed, the flow then proceeds to step 120 where the power control mechanism 22 controls the power supply unit 15 to place into a power saving state at least one cache segment that is not required to store any cache data, following eviction of the evictable cached data.)
Regarding Claim 9, Roberts, Marolia and Raheja teach
The semiconductor device of claim 8, wherein a channel of each of the plurality of device memories that are in the invalid state is turned off  (Roberts [0017] The present technique provides a system having a memory for storing data and a cache memory for storing cached data from the memory. The cache memory is partitioned into a plurality of cache segments which can selectively be supplied with power by power supply circuitry. ) (Raheja [0010] Power savings is improved by shutting power off to memory channels in a system level sleep mode. [0015] a plurality of memory channels and corresponding plurality of memories coupled to respective memory channels)
Regarding Claim 10, Roberts, Marolia and Raheja teach
The semiconductor device of claim 8, wherein when only a partial area of the device memory is in a valid state, (Roberts FIG. 7. The valid data moved, invalid remained.) 
only an area in the invalid state is refreshed by a refresh operation, and remaining areas of the device memory are not refreshed by the refresh operation. (Raheja [0010] In some implementations, during a system level sleep state mode, data such as system state information is moved from current memories to a fewer number of memories to reduce the number of memories and physical layer memory channel interfaces that are in low power mode and in self-refresh mode. In these implementations, the power is turned off for all the physical layer memory channel interfaces and corresponding memories that have their state information moved to other memories. Power savings is improved by shutting power off to memory channels in a system level sleep mode.)
Regarding Claim 17, Roberts and Marolia teach
The computing system of claim 16, wherein of each of the accelerator memories in the invalid state is turned off (Marolia discloses accelerator memory) (Roberts FIG. 3  and FIG. 7 show the flow of eviction of cache data, marking as invalid, and power of cache following the marking of invalid. [0094] At step 100, the eviction selection mechanism 35 selects data stored in one or more cache locations as evictable cached data. At step 110, cache compaction is performed. [0105] A method of cache compaction is shown in FIG. 7. [0106] The locations from which data is evicted within the source segment are then marked as invalid at step 283. [0094] After the cache compaction has been performed, the flow then proceeds to step 120 where the power control mechanism 22 controls the power supply unit 15 to place into a power saving state at least one cache segment that is not required to store any cache data, following eviction of the evictable cached data.) (i.e. cache memory is device memory, the cache locations from which data is evicted are marked as invalid, the power control controls the power supply to place into power saving state following the marking of invalid)
Roberts-Marolia does not teach a channel of memories
However, Raheja teaches a channel of memories (Raheja [0015] a plurality of memory channels and corresponding plurality of memories coupled to respective memory channels)
Roberts, Marolia and Raheja are analogous art because they are from the same field of endeavor of memory control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Roberts, Marolia and Raheja before him or her to modify the Roberts-Marolia’s system with Raheja’s teaching. The motivation for doing so would be to have (Raheja abst, [0015]) memories coupled to memory channels for providing power savings control at channel level.
Regarding Claim 18, Roberts and Marolia teach
The computing system of claim 16, wherein when only a partial area of the accelerator memory is in a valid state, (Marolia discloses accelerator memory) (Roberts FIG. 7. The valid data moved, invalid remained.)
Roberts-Marolia does not teach only an area in the invalid state is refreshed by a refresh operation, and remaining areas of the device memory are not refreshed by the refresh operation.
However, Raheja teaches only an area in the invalid state is refreshed by a refresh operation, and remaining areas of the device memory are not refreshed by the refresh operation. (Raheja [0010] In some implementations, during a system level sleep state mode, data such as system state information is moved from current memories to a fewer number of memories to reduce the number of memories and physical layer memory channel interfaces that are in low power mode and in self-refresh mode. In these implementations, the power is turned off for all the physical layer memory channel interfaces and corresponding memories that have their state information moved to other memories. Power savings is improved by shutting power off to memory channels in a system level sleep mode.)
Roberts, Marolia and Raheja are analogous art because they are from the same field of endeavor of memory control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Roberts, Marolia and Raheja before him or her to modify the Roberts-Marolia’s system with Raheja’s teaching. The motivation for doing so would be to have (Raheja abst, [0015]) memories coupled to memory channels for providing power savings control at channel level.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberts et al. (US 20110093654 A1), referred herein as Roberts,  in view of Marolia (US 20210200545 A1), referred herein as Marolia, further in view of Anyuru (US 20150378424 A1), referred herein as Anyuru.  
Regarding Claim 15, Roberts and Marolia teach
The computing system of claim 13, wherein when only a partial area of the accelerator memory is used, the accelerator memory is dynamically adjusted. (Marolia [0149] The data is then copied from the accelerator device memory 1295 and transmitted over the coherent link 1240 to the cache(s) 1215 of the processor 1200.) (Roberts FIG. 3  and FIG. 7 show the flow of eviction of cache data, marking as invalid, and power of cache following the marking of invalid. [0094] At step 100, the eviction selection mechanism 35 selects data stored in one or more cache locations as evictable cached data. At step 110, cache compaction is performed. [0105] A method of cache compaction is shown in FIG. 7. [0106] The locations from which data is evicted within the source segment are then marked as invalid at step 283. [0094] After the cache compaction has been performed, the flow then proceeds to step 120 where the power control mechanism 22 controls the power supply unit 15 to place into a power saving state at least one cache segment that is not required to store any cache data, following eviction of the evictable cached data.)
Roberts-Marolia does not teach a bandwidth of the accelerator memory is dynamically adjusted
	However, Anyuru teaches a bandwidth of memory is dynamically adjusted (Anyuru abst: The controller circuit uses a feedback process that includes determining whether previous adjustments to the voltage-frequency operating point have tended to provide too little memory bandwidth or too much memory bandwidth, based on measurements of run-time bandwidth utilization performed after each of a plurality of previous adjustments to the voltage-frequency operating point of the memory, and dynamically changing one or more bandwidth utilization thresholds used to trigger adjustments to the voltage-frequency operating point, based on the determining. [0030] When the bandwidth utilization increases above a first preconfigured value BW_UTILIZATION_HIGH_1, the SBAG 101 “signals” this change to a memory bandwidth utilization module (MBUM) 104. Note that the preconfigured threshold value BW_UTILIZATION_HIGH_1 can be adjustable)
Roberts, Marolia and Anyuru are analogous art because they are from the same field of endeavor of memory control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Roberts, Marolia and Anyuru before him or her to modify the Roberts-Marolia’s system with Anyuru’s teaching. The motivation for doing so would be to have simple substitution of one known element (bandwidth) for another (power source) to obtain predictable results (memory control)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI MA whose telephone number is (571)272-2468. The examiner can normally be reached Monday through Friday from 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEI MA/Examiner, Art Unit 2135                                                                                                                                                                                                        /MICHELLE T BECHTOLD/Primary Examiner, Art Unit 2183